Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 1/5/22 has been entered. Claim 4 has been canceled.  Claims 1, and 12-14 have been amended.  Claims 1-3, and 5-15 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/1/21.
Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
Applicant argues Houtz (U.S. 2002/0073706; hereinafter Houtz) fails to disclose a multi-stage turbocharger unit because “a multi-stage turbocharger” is defined in the specification as two or more turbochargers (see Remarks filed 1/5/22, Page 8).  The Examiner does not find this argument persuasive.  Turbocharger 12 of Houtz is a type of multi-stage turbocharger unit as described in Para 11 - “…there is shown…a multi-stage (i.e., two-stage) compressor 10 of turbocharger 12...”.  As compressor 10 is a component of the turbocharger 12 (Para 11 - “…compressor 10 of turbocharger 12…”), and because the compressor is a multi-stage compressor as described in Para 11, then turbocharger 12 is a type of multi-stage turbocharger as it possesses the multi-stage compressor.  Per MPEP 2111.01 II, It is improper to import claim limitations from the specification.  Specifically:
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."

Claim 1 states a “multi-stage turbocharger unit…having a first and a second compressor”.  There is no mention of multiple turbochargers found in the claims.  Para 25 of the Specification states “the shown multi-stage turbocharger unit 40, also referred to as the turbocharger unit in the following, is provided in the form of a two-stage turbocharger unit 40 having a first turbocharger 42 constituting a first stage and a second turbocharger 44 constituting a second stage of the turbocharger unit 40.”  Here, Applicant has not clearly defined “multi-stage turbocharger” as having two or more turbochargers, rather has described a multiple turbocharger embodiment.  Para 40 of the Specification states “It will be obvious for a person skilled in the art that these embodiments and items only depict examples of a plurality of possibilities. Hence, the embodiments shown here should not be understood to form a limitation of these features and configurations.”  Further, in Para 4 of the instant Specification, it is stated that “internal combustion engines are known which are equipped with a multi-stage turbocharger unit, in which the charging of intake air is performed in at least two subsequent stages, e.g. having a low-pressure turbocharger and a high-pressure such a multi-stage turbocharger unit, when the engine is operated in a transient operating mode, a negative pressure may be created in an interstage duct connecting two subsequent compressors of the different turbochargers.”  Again, the multiple turbocharger version of a multi-stage turbocharger is described (note the use of “e.g.” (for example)).  To overcome the rejection of Claim 1 as being anticipated by Houtz, the Examiner suggests amending claim 1 to require first and second turbochargers.
Applicant argues that Houtz fails to disclose the bypass valve configured to supply intake air into the interstage duct by bypassing the first compressor (see Remarks filed - 1/5/22, Pages 8-9).  Applicant indicates that “the first compressor wheel 16 is not bypassed because the plate valve 70 has leakage holes 74 which would still allow air to flow from the first compressor wheel, through the leakage holes 74, and into the interstage duct” (see Remarks filed 1/5/22, Page 8).  The Examiner does not find this argument persuasive.  Element 70 of Houtz is being relied upon as the bypass valve, and Para 24 describes that “During low speed or idle conditions of the internal combustion engine, the pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68. The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage compressor 10 to operate as a Single Stage compressor utilizing only Second compressor wheel”.  Here, and with the aid of Fig. 2, it is clear that when element 70 is moved to the first position (solid line version of element 70 per Para 20), flow moves through bypass duct 76 to duct 68 and then drives second compressor wheel 20, and this flow bypasses first a limited amount of flow thereafter going to first compressor wheel 16 (Para 20) however the majority (non-limited amount) has completely avoided first compressor wheel 16 and furthermore, even the limited amount of flow that flows through to first compressor wheel 16 has still firstly bypassed the first compressor wheel 16 by flowing through bypass duct 76 (see Fig. 2).  It is worth noting in the first Paragraph of Page 9 of Applicant’s Remarks filed 1/5/22, Applicant states “Thus in Houtz, the first compressor is partially bypassed (not fully because of the leakage holes 74)”.  Therefore, it appears as though Applicant is arguing limitations which do not exist (it appears as though Applicant is arguing all intake air must bypass the first compressor wheel and avoid it altogether).  Claim 1 recites “a bypass valve configured to supply intake air into the interstage duct by passing the first compressor”.  This limitation does not require that all intake air bypass the first compressor wheel, and further it does not require that the intake air cannot return to the first compressor wheel after first bypassing it.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Houts fails to disclose bypassing the first compressor when the interstage pressure prevailing in the interstage duct falls below a threshold, the threshold value equals to a bypass pressure prevailing at an inlet port of the bypass valve because “claim 1 teaches bypass claim 1 [sic] based on the pressure difference between the pressure inside of the interstage duct and the inlet port of the bypass valve, and not overcoming a spring biasing force on a plate valve in the interstage duct “(see Remarks filed 1/5/22, Page 9).  The Examiner does not find this argument persuasive.  pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68. The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage compressor 10 to operate as a single stage compressor utilizing only second compressor wheel 20…”(point at which spring biased force overcomes pressure within duct 68 is a type of threshold value)), and that threshold value equals to a bypass pressure prevailing at an inlet port (72, bypass opening - Para 20 (a type of inlet port of bypass valve 70 as shown in Fig. 2)) of the bypass valve (70)(see Fig. 2 and Para 24 - “…During low speed or idle conditions of the internal combustion engine, the pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68. The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage compressor 10 to operate as a single stage compressor utilizing only second compressor wheel 20…” (see Fig. 2 - the pressure which the spring biased force referenced in Para 24 must overcome to move 70 from the dashed line position (second position as described in Para 20) to the solid line position (first position as described in Para 20) must be equal to that pressure at the location of 72 as valve 70 is shown at the same location as 72 in the second position before moving to the first position (as described in Para 24))).  The pressure which prevails in interstage and not overcoming a spring biasing force on a plate valve in the interstage duct”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues claims 2-6, 8-9, and 13-15 are allowable for the same reasons as indicated above (see Remarks filed 1/5/22, Pages 7-9 regarding claims 2-6, 8-9, and 13-15; Pages 9-10 regarding claim 7; and Page 11 regarding claims 10-12).  The Examiner does not find this persuasive for the same reasons as indicated above.
Claim Objections
Claim 14 is objected to because “the bypass valve” in lines 7-8 should be --a bypass valve--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houtz (U.S. 2002/0073706).
Re claim 1:
Houtz discloses a multi-stage turbocharger unit (12, turbocharger - Para 11 (a type of multi-stage turbocharger unit as shown in Fig. 2 and described in Para 11 - “a multi-stage (i.e. two-stage) compressor 10 of a turbocharger 12”)) for an internal combustion engine (36, internal combustion engine - Para 15), comprising an intake passage (60, first inlet - Para 19 (a type of intake passage as shown in Fig. 2)) for supplying charged air to the engine (Para 16 - “…Intake manifold 40 receives pressurized combustion air…from turbocharger 12…”) having a first (16, first compressor wheel - Para 18) and a second (20, second compressor wheel - Para 18) compressor which are fluid-communicatively connected via an interstage duct (68, interstage duct - Para 19)(see Fig. 2 - 16 and 20 shown fluidly connected via 68), and a bypass valve (70, plate valve - Para 20 (a type of bypass valve as shown in Fig. 2 and described in Para 20)) configured to supply intake air (Para 19 - “…a first inlet 60 which receives combustion air…” (see Fig. 2 where arrow leading to 68 is shown branched off from 60 and thereby the same air)) into the interstage duct (68) by bypassing the first compressor (16) when an interstage pressure (Para 24 - “…pressure within interstage duct 68…”) prevailing in the interstage duct (68) falls below a threshold value (see Fig. 2 and Para 24 - “…During low speed or idle conditions of the internal combustion engine, the pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68. The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage compressor 10 to operate as a single stage compressor utilizing only second compressor wheel 20…”(point at which spring biased force overcomes pressure within duct 68 is a type of threshold value)), the threshold value equal to a bypass pressure prevailing at an inlet port (72, bypass opening - Para 20 (a type of inlet port of bypass valve 70 as shown in Fig. 2)) of the bypass valve (70)(see Fig. 2 and Para 24 - “…During low speed or idle conditions of the internal combustion engine, the pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68. The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage compressor 10 to operate as a single stage compressor utilizing only second compressor wheel 20…” (see Fig. 2 - the pressure which the spring biased force referenced in Para 24 must overcome to move 70 from the dashed line position (second position as described in Para 20) to the solid line position (first position as described in Para 20) must be equal to that pressure at the location of 72 as valve 70 is shown at the same location as 72 in the second position before moving to the first position (as described in Para 24))).
Re claim 2:
Houtz discloses wherein the bypass valve (70) is configured to supply ambient air or non-charged intake air into the interstage duct (68)(see Fig. 2 and Para 7 - “…interstage duct includes a bypass opening in communication with an ambient environment. A valve positioned within the interstage duct is moveable to and between 
Re claim 3:
Houtz discloses wherein the bypass valve (70) is configured to open a flow path (76, bypass duct - Para 21 (a type of flow path as shown in Fig. 2)) for supplying intake air into the interstage duct when the interstage pressure falls below the threshold value (see Fig. 2 and Para 24 - “…During low speed or idle conditions of the internal combustion engine, the pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68. The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage compressor 10 to operate as a single stage compressor utilizing only second compressor wheel 20…”) and to close the flow path (76) when the interstage pressure reaches or exceeds the threshold value (see Fig. 2 and Para 24 - “…During normal or high speed engine operation, the pressure within interstage duct 68 overcomes the spring bias against plate valve 70 and moves plate valve 70 to a second position closing bypass opening 72…”).
Re claim 5:
Houtz discloses wherein the bypass valve (70) is a passive valve (see Fig. 2 and Para 24 - “During normal or high speed engine operation, the pressure within interstage duct 68 overcomes the spring bias against plate valve 70 and moves plate valve 70 to a second position closing bypass opening 72… During low speed or idle conditions of the internal combustion engine, the pressure within interstage duct 68 drops and a spring provided in the form of a one-way valve or a check valve…”)).
Re claim 6:
Houtz discloses wherein the bypass valve (70) is a one-way valve or a check valve (see Fig. 2 and Para 24 - “During normal or high speed engine operation, the pressure within interstage duct 68 overcomes the spring bias against plate valve 70 and moves plate valve 70 to a second position closing bypass opening 72… During low speed or idle conditions of the internal combustion engine, the pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68… thereby allowing two-stage compressor 10 to operate as a single stage compressor utilizing only second compressor wheel 20…” (function described is consistent with that of a check valve)) which is configured to allow a flow of air from an inlet port (72, bypass opening - Para 20 (a type of inlet port of bypass valve 70 as shown in Fig. 2)) of the bypass valve (70) to the interstage duct (68)(see Fig. 2 and Para 24 - “…During low speed or idle conditions of the internal combustion engine, the pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68. The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage 
Re claim 8:
Houtz discloses wherein the bypass valve (70) is configured to direct intake air flowing through the intake passage (60) upstream of the first compressor (16) to the interstage duct (68)(see Fig. 2 and Para 24 - “…The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage compressor 10 to operate as a single stage compressor utilizing only second compressor wheel 20…” (Fig. 2 shows this flow as being directed from 60 upstream 16 through 76 and to 68)).

    PNG
    media_image1.png
    402
    573
    media_image1.png
    Greyscale



Re claim 9:
Houtz discloses the multistage turbocharger unit (12) further comprising a bypass line (76, bypass duct - Para 21) having a first end (see Fig. 2 at intersection of 76 and 60 (unlabeled location at intersection of 76 and 60 is a type of first end of 76 as it is shown as the beginning of 76)) which opens into an intake line (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of intake line as it is shown as a conduit surrounding element 60 which carries the air described in Para 19)) arranged upstream of the first compressor (16)(see Modified Fig. 2 above - element A is shown upstream 16) and a second end (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of second end of 76 as it is shown as the terminating point of 76)) which is fluid-communicatively connected to an inlet port (72, bypass opening - Para 20 (a type of inlet port of bypass valve 70 as shown in Fig. 2)) of the bypass valve (70)(see Modified Fig. 2 above - element B is shown fluid-communicatively connected to 72)
Re claim 13:
Houtz discloses the internal combustion engine (36, internal combustion engine - Para 15) comprising the multi-stage turbocharger unit (12, turbocharger - Para 11 (a type of multi-stage turbocharger unit as shown in Fig. 2 and described in Para 11 - “a multi-stage (i.e. two-stage) compressor 10 of a turbocharger 12”)) according to claim 1 (as described above)(see Fig. 2 - 36 is shown including 12)
Re claim 14:
Houtz discloses a method (see Fig. 2 and Para 24) for operating a multi-stage turbocharger unit (12, turbocharger - Para 11 (a type of multi-stage turbocharger unit as multi-stage (i.e. two-stage) compressor 10 of a turbocharger 12”)) installed in an internal combustion engine (36, internal combustion engine - Para 15) having an intake passage (60, first inlet - Para 19 (a type of intake passage as shown in Fig. 2)) being provided with a first (16, first compressor wheel - Para 18) and a second (20, second compressor wheel - Para 18) compressor for supplying charged air to the engine (Para 16 - “…Intake manifold 40 receives pressurized combustion air…from turbocharger 12…”), wherein the first (16) and the second (20) compressor are fluid-communicatively connected via an interstage duct (68, interstage duct - Para 19)(see Fig. 2 - 16 and 20 shown fluidly connected via 68), the method comprises a step of supplying intake air (Para 19 - “…a first inlet 60 which receives combustion air…” (see Fig. 2 where arrow leading to 68 is shown branched off from 60 and thereby the same air)) into the interstage duct (68) by bypassing the first compressor (16) when an interstage pressure (Para 24 - “…pressure within interstage duct 68…”) prevailing in the interstage duct (68) falls below a threshold value (see Fig. 2 and Para 24 - “…During low speed or idle conditions of the internal combustion engine, the pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68. The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage compressor 10 to operate as a single stage compressor utilizing only second compressor wheel 20…”(point at which spring biased force overcomes pressure within duct 68 is a type of threshold value)), the threshold value equal to a bypass pressure prevailing at an inlet port (72, bypass opening - Para 20 (a type of inlet port of bypass valve 70 as shown in Fig. 2)) of the bypass valve pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68. The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage compressor 10 to operate as a single stage compressor utilizing only second compressor wheel 20…” (see Fig. 2 - the pressure which the spring biased force referenced in Para 24 must overcome to move 70 from the dashed line position (second position as described in Para 20) to the solid line position (first position as described in Para 20) must be equal to that pressure at the location of 72 as valve 70 is shown at the same location as 72 in the second position before moving to the first position (as described in Para 24))).
Re claim 15:
Houtz discloses wherein the step of supplying intake air to the interstage duct (68)(see Fig. 2 and Para 24 - “…During low speed or idle conditions of the internal combustion engine, the pressure within interstage duct 68 drops and a spring biased force exerted against plate valve 70 moves plate valve 70 to the first position closing interstage duct 68. The combustion air or air/fuel mixture is thus transported through bypass duct 76 to bypass opening 72, thereby allowing two-stage compressor 10 to operate as a single stage compressor utilizing only second compressor wheel 20…”) is performed during a transient operation of the engine (36)(Para 24 - “…During low speed or idle conditions of the internal combustion engine…” (“low speed or idle conditions” are a type of transient operation consistent with the Instant Specification because the Instant Specification has provided no guidance as to what transient operation of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Houtz (U.S. 2002/0073706), as applied to claim 1 above, in view of Yanagisawa et al. (U.S. 2004/0194463).
Re claim 7:
Houtz discloses the multi-stage turbocharger unit according to claim 1 (as described above).
Houtz fails to disclose wherein the bypass valve is a reed valve.
Yanagisawa teaches wherein a bypass valve (13a, check valves - Para 37 (shown as a type of bypass valve in Fig. 1)) is a reed valve (Para 37 - “…a reed valve is used as …13a…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bypass valve of Houtz after the bypass valve of Yanagisawa for the advantage of being able to open and close at quite short cycle response (Yanagisawa; Para 52 - “if a reed valve etc. is used for the check valves 13a and 13b, the check valves 13a and 13b can open and close appropriately at quite short cycle”).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Houtz (U.S. 2002/0073706), as applied to claim 1 above, in view of Severinsky et al. (U.S. 6,338,391).

    PNG
    media_image2.png
    624
    867
    media_image2.png
    Greyscale

Re claim 10:
Houtz discloses the multi-stage turbocharger unit according to claim 1 (as described above).
Houtz discloses wherein the intake passage (60) comprises an intake line (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of intake line as it is shown as a conduit surrounding element 60 which carries the air described in Para 19)) fluid-communicatively connected to and arranged upstream of the first compressor (16)(see Modified Fig. 2 above - element A is shown communicatively connected to and arranged upstream 16), and wherein the turbocharger unit (12) further comprises a bypass line (76, bypass duct - Para 21) fluid-communicatively connected to and arranged upstream of the bypass valve (70)(see Fig. 2 - 76 is shown fluid-communicatively connected to and upstream of 70), wherein a bypass flow (see Fig. 2 - unlabeled arrow at junction of 76 and 60 (a type of bypass flow as it is shown as a flow through 76)) guided through the bypass line (76) is provided through the intake line (Modified Fig. 2 above - A)(see Modified Fig. 2 above - unlabeled arrow at intersection of 70 and 60 is shown guided through 76 and provided through element A).
Houtz fails to disclose wherein a bypass flow guided through the bypass line is provided separately from an intake flow guided through the intake line.
Severinsky teaches wherein a bypass flow (see Fig. 1 - unlabeled arrows entering and leaving 124 (a type of bypass flow as it is shown in Fig. 1 bypassing turbocharger 100 as described in Col. 12, Lines 24-28)) guided through a bypass line (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bypass flow of Houtz after the bypass flow of Severinsky for the advantage of being able to filter the intake flow (Severinsky; see Fig. 1 - unlabeled arrows entering and leaving 110 shown filtered by 110 (as described in Col. 11, Lines 49-50)) and the bypass flow (Severinsky; see Fig. 1 - unlabeled arrows entering and leaving 124 shown filtered by 124 (as described in Col. 12, Lines 24-28)) through separate filters (Severinsky; see Fig. 1 - flow through 110 (air filter per Col. 11, Line 50) is shown separate to flow through 124 (second filter per Col. 12, Line 29)) which would allow for the filters to be on separate service schedules and sized differently with different filtration and flow characteristics.
Re claim 11:
Houtz/Severinsky teaches the multi-stage turbocharger unit according to claim 10 (as described above)

Houtz fails to disclose wherein the intake line comprises first end connected to a first air filter, nor wherein the bypass line comprises a first end connected to a second air filter.
Severinsky teaches wherein an intake line (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of intake line as it is shown as a conduit carrying flow which is shown guided to intake manifold 122)) comprises a first end (Modified Fig. 1 above - C (person having ordinary skill in the art 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the intake and bypass line of Houtz after the intake and bypass line of Severinsky (thereby connecting the first end of Houtz’s intake line to a first air filter, and the first end of Houtz’s bypass line to a second air filter) for the advantage of being able to filter the intake flow (Severinsky; see Fig. 1 - unlabeled arrows entering and leaving 110 shown filtered by 110 (as described in Col. 11, Lines 49-50)) and the bypass flow (Severinsky; see Fig. 1 - unlabeled arrows entering and leaving 124 shown filtered by 124 (as described in Col. 12, Lines 24-28)) through separate filters (Severinsky; see Fig. 1 - flow through 110 (air filter per Col. 11, Line 50) is shown separate to flow through 124 (second filter per Col. 12, Line 29)) which would allow for the filters to be on separate service schedules and sized differently with different filtration and flow characteristics.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Houtz (U.S. 2002/0073706) in view of Severinsky et al. (U.S. 6,338,391), as applied to claim 11 above, and further in view of Makkapati et al. (U.S. 2017/0130658).
Re claim 12:
Houtz/Severinsky teaches the multi-stage turbocharger unit according to claim 11 (as described above).
Houtz/Severinsky fails to disclose wherein the bypass valve is further configured to be actuated for a predetermined period of time to supply charged air from the interstage duct to the second air filter when the interstage pressure exceeds a further threshold value.
Makkapati teaches wherein a bypass valve (27, compressor bypass valve - Para 48) is configured to be actuated for a predetermined period of time (Para 53 - “27 may be opened when one or more of a boost pressure downstream of the first compressor 60 increases above the desired boost level” (opening 27 while pressure downstream of 60 is above the desired boost level is actuating 27 for a type of predetermined period of time because the time when the valve is actuated has been predetermined as a time when boost pressure downstream of 60 is above the desired boost level)) to supply charged air (Para 53 - “boosted intake air from downstream of the first compressor”) from an interstage duct (34, boost passage - Para 48 (a type of interstage duct as it is shown in Fig. 1 as passage between elements 60 and 150)) when an interstage pressure (Para 53 - “boost pressure downstream of the first compressor 60”) exceeds a further threshold value (Para 53 - “…the desired boost level…” (a type of further threshold value as Makkapati teaches, in Para 58, “27 may be opened during engine 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the actuation/opening of the bypass valve of Houtz after the actuation/opening of the bypass valve of Makkapati for the advantage of reducing and/or preventing compressor surge (Makkapati; Col. 53 - “As such, compressor surge may be reduced and/or prevented by opening the CRV 27”).
In the combined Houtz/Severinsky/Makkapati, the bypass valve (Houtz; 70) is further configured to be actuated for a predetermined period of time (Makkapati; Para 53 - “27 may be opened when one or more of a boost pressure downstream of the first compressor 60 increases above the desired boost level”) to supply charged air from the interstage duct (Houtz; 68) to the second filter (Severinsky; 124 (included at first end of Houtz’s bypass line as described above)) when an interstage pressure (Houtz; Para 24 - “…pressure within interstage duct 68…”) exceeds a further threshold value (Makkapati; Para 53 - “…the desired boost level…”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/16/22